Per Curiam.

It cannot fairly be inferred, from the return, that the explanation given by the justice to the ji^ry, after they had retired to make up their verdict, was by the consent, or in the presence, of the parties; if it was not, the allowance of such a practice would be dangerous to the rights of parties. The justice’s recollection might not be accurate as to what the witnesses had said; and for that reason the testimony might be misstated, when, if the parties were present, or the witnesses again called "to repeat their testimony, any mistake might be corrected. The judgment must be reversed.
Judgment reversed.